[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 10-15021         ELEVENTH CIRCUIT
                        Non-Argument Calendar        JUNE 14, 2011
                      ________________________        JOHN LEY
                                                       CLERK
               D.C. Docket No. 8:10-cr-00295-RAL-TBM-1

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

MARK STEPHEN CARRON,


                                                    Defendant-Appellant,

                    __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 14, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Mark Stephen Carron appeals his sentence of 96 months of imprisonment

for possessing a firearm as a convicted felon. 18 U.S.C. § 922(g)(1). Carron

argues that his sentence is unreasonable. We affirm.

      Carron’s sentence is reasonable. Carron was convicted previously of

possessing a firearm as a convicted felon and, as the district court found, received

a “tremendous break” by being sentenced to 6 months of imprisonment and 24

months of supervised release. Four months after he completed that sentence,

police officers found Carron in possession of burglary tools, tactical vests and

equipment, and “some very serious weapons,” including four semi-automatic

handguns, a pipe bomb, and seven improvised explosive devices. The district

court reasonably determined that the guideline range of 70 to 87 months of

imprisonment failed to address adequately Carron’s decision to “do the same

thing” on a “more egregious scale,” and that an upward variance was necessary to

address the seriousness of Carron’s offense, his disregard for the law, and his

recidivism, and to provide a just punishment and protect the public. 18 U.S.C. §

3553(a). The district court did not abuse its discretion by sentencing Carron to a

term of imprisonment nine months above the top of the guideline range and well

below the statutory maximum term of 120 months of imprisonment.

      Carron’s sentence is AFFIRMED.

                                          2